NO








NO. 12-09-00403-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
RICHIE WARREN,                                           '     APPEAL
FROM THE 3RD
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
Appellant
Richie Warren attempts to appeal the trial court’s denial of his motion for a
speedy trial. 
As a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction.  See Workman v. State, 170 Tex. Crim. 621,
622, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961).  However, there are certain
narrow exceptions to this rule.  Wright v. State, 969 S.W.2d 588,
589 (Tex. App.-Dallas 1998, no pet.) (listing exceptions).  The order Appellant
complains of is not a final judgment of conviction, and  none of the exceptions
stated in Workman apply here.  Therefore, we have no jurisdiction
over the appeal.
On
December 4, 2009, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.1, that the information received in this appeal does not
contain a final judgment or other appealable order.  Appellant was further
informed that the appeal would be dismissed if the information received in the
appeal was not amended on or before January 4, 2009 to show the jurisdiction of
this court.  However, Appellant has neither shown the jurisdiction of this
court or otherwise responded to its December 4, 2009 notice.
Because
Appellant has not shown the jurisdiction of this court, the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 37.1, 42.3.
Opinion delivered January 6,
2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO
NOT PUBLISH)